Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/12/22.  Claims 1,15,20,21 are amended.  Claim 18 is cancelled.  
Election/Restrictions
Newly amended claims 20-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The amended claims 20-21 are directed to a method for simplifying cooking which is distinct from the original claims 20-21 which are directed to a plurality of different seasoning blends. Amended claims 20-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Amended claims 20-21 and the original claims are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as originally claimed can be used in materially different process of using that product such as sprinkling the blend on fruit or vegetable without any cooking instruction.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-17 and 19 are pending.
Claim Rejections - 35 USC § 103
Claims 1-2,4-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Cook By Color “Tis the Seasonings”, a YouTube video showcasing the inventor’s product published more than one year before the priority date of the instant application, https://www.youtube.com/watch?v=eUSfBhvAk88&t=232s on December 10, 2016 (Transcript provided).
With respect to claims 1-2, 15, Cook By Color is described as a plurality seasoning blends comprising a combination of ingredients derived from at least two of the following groups: fruit, vegetable and herb/spice, wherein some of the seasonings consist of ingredients that are exclusively derived from at least one fruit, at least one vegetable and at least one herb/spice. The slogan for the seasonings is “Cook By Color, where complimentary colors equals complimentary taste.” (0:12-0:16) and they are described as 100% natural (5:20-5:26). 
 Habanero comprises habanero, bell pepper, orange, and carrot. 

    PNG
    media_image1.png
    1050
    1920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1050
    1920
    media_image2.png
    Greyscale
Bell of the Ball comprises bell pepper, raspberry, and smoked paprika. 





    PNG
    media_image3.png
    1050
    1920
    media_image3.png
    Greyscale
Ginger Tease comprises ginger, turmeric, sweet carrot, and lemon. 

With respect to claim 4, Cook By Color teaches the seasoning blend comprising at least one fruit, at least one vegetable and at least one spice all derived from ingredients in the same color family
Regarding claims 5-7 and 9-12,14,19 Cook By Color teaches applicant’s seasoning blends consisting of at least one fruit (lemon, raspberry, orange), at least one vegetable (carrot, bell pepper, chili pepper), and at least one herb/spice (ginger, turmeric, paprika), wherein the ingredients in the seasonings have complimentary colors as recited above. Therefore, the limitations about the color group consisting of colors located in adjacent color families or the same color family on a twelve hue color are considered to be satisfied. 
Cook by color does not disclose the concentration as in claims 1,14,15, 16 , the specific color family as in claims 1,15 and color families as in claim 13.
It would have been obvious to one skilled in the art to determine the concentration of the each ingredients depending on the taste and flavor intensity desired.  For instance, it would have been obvious to use the same percentage of all of the three ingredients if  equal taste and flavoring  from the three different components are desired.  This would have been an obvious matter of preference.  Since the color of the blend is the same as shown in the applicant’s instant specification, it is obvious the color families are the same.  In any event, it would have been an obvious matter of choice to select any color family group depending on the coloring and flavoring desired.  It would have been obvious to one skilled in the art to select any particular color family or combination of color family depending on the flavoring and coloring wanted.  Such parameter would have well within the skill of one in the art through routine experimentation. 
	Further, attention is invited to In re Levin, 84 U.S.P.Q. 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: 
	This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C. CP. A (Patents) 956, 39F.2d 974, 5 U.S.P.Q. 267, In re Mason et al, 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 U.S.P.Q. 221.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cook By Color “Tis the Seasonings”, a YouTube video showcasing the inventor’s product published more than one year before the priority date of instant applicationhttps://www.youtube.com/watch?v=eUSfBhvAk88&t=232s on December 10, 2016 as applied to claims 1 and 15 above in view of  the article on Cannabis Cooking oil; The Best Recipes for Making Canna-Oil and the article by Bilow “ Even Lazy People Can Make this Fancy Edible Gift”.
 Cook By Color teaches the seasoning blends as recited above with respect to claims 1 and 15. However, there is no teaching of infusing with a consumable liquid as recited in claims 3 and 17, respectively. 
Bilow teaches infusing oils with ingredients such as cilantro, chili peppers, herbs, garlic, orange, lemon, lime, oregano, dried tomatoes and combinations thereof to provide flavored oils (page 1 and pages 3-5). 
The article on Cannabis Cooking oil teaches cannabis oil is made by infusing cooking oil with cannabis ( see page 1)
Both Cook By Color and Bilow teach combinations of fruits, vegetables, and/or herbs/spices for providing flavor. It would have been obvious to infuse the seasoning blend with oil since the blending of seasoning and oil is known as taught in Bilow.  It would have been obvious to use cannabis oil as taught in the article on Cannabis Cooking oil when desiring the component and flavoring provided by cannabis.
Claims 1-2, 4-16,19  are rejected under 35 U.S.C. 103 as being unpatentable over Cremer et al. (USPGPub 2008/0241344 A1) in view of VeggiePur (DE202015003699U1- English Translation provided) and Chang ( 2015/0181917). 
With respect to claims 1 , 15, Cremer et al. teach a free flowing powder for incorporating into savory snack products comprising an intimate mixture of at least three different dehydrated vegetables (abstract; [0001]). Although the mixture is described as a vegetable mixture, Cremer et al. teach that the term ‘vegetable’ encompasses botanical fruits such as Cucurbita, which includes pumpkin ([0028] and [0040]). Moreover, Cremer et al. teach a mixture of pumpkin, onion, tomato, and red bell pepper powder (Example 3: [0091]-[0096]). Thus, where Cremer et al. teach a mixture comprising pumpkin, which is a botanical fruit, as well as onion, tomato, and red bell pepper powder, the reference teaches a composition comprising a mixture of fruits and vegetables. 
However Cremer et al. fail to teach wherein the powdered mixture also comprises herbs or spice in addition to combinations of fruit and vegetables and the concentration of the fruit, vegetable and spice as in claims 1 , 15, the addition of herbs or spice in addition to combinations of fruits and vegetable as in claim 2, the color requirement as in claims 4-8, the fruit as in claim 9, the herb or spice as in claim 11, the color requirement as in claims 1,12-13,15,19 and the concentration as in claims 14 , 16 . 
VeggiePur teaches a free-flowing mixture of dried vegetables and dried herbs in powder form which can be used as a seasoning (abstract; [0001]; and [0005]). VeggiePur acknowledges that dried vegetable powders were already known, but teaches adding herbs to these powders [0003]. 
Chang discloses plant powder ingredient comprising at least one plant ingredient, at least one flavoring ingredient that includes spicy and pungent.  The plant ingredients can include combination of vegetable, herb and fruit. The plant powder is used as seasoning powder.  The plant ingredient can be selected from the plants cited in paragraphs 0033.  ( see also paragraphs 0010,0016,0017,0024) 
Both Cremer et al. , VeggiePur and Chang teach free-flowing powder compositions comprising dried vegetables. It would have been obvious to include herbs and fruit  in the composition of Cremer et al. because VeggiePur teaches that free-flowing powder mixtures of vegetables and herbs were also found to be desirable food additives and seasonings and Chang discloses combination of vegetable, fruit and herb.  It would have been obvious to one skilled in the art to select ingredients depending on the flavoring, taste and coloring desired.  Regarding the color of each of the ingredients in the powder composition, Cremer et al. teach that a preferred embodiment has a uniform color distribution, meaning that with the naked eye the powder is perceived as being composed of particles having the same color ([0030]-[0031]). The powder comprising pumpkin, tomato, and red bell pepper imparts an orange color [0091]. VeggiePur also teaches that mixtures made from a variety of vegetables and herbs can be made available in many different colors such as red, green or yellow [0004]. Therefore, it would have been obvious to select ingredients based on their color and to formulate a mixture of fruits, vegetables, and herbs that are either in the same color group or adjacent color families depending on the coloring and appearance desired, because Cremer et al. teach that it was desirable to have powdered flavorings or seasonings of a uniform color at the time of filing.  It would have been obvious to one skilled in the art to determine the concentration of  each ingredients depending on the taste and flavor intensity desired.  For instance, it would have been obvious to use the same percentage of all of the three ingredients if  equal taste and flavoring  from the three different components are desired.  This would have been an obvious matter of preference.  It would have been obvious to select any vegetable, fruit and herb or spice depending on the taste and flavor desired.  This would have been an obvious matter of choice. It would have been obvious to make a plurality of different seasoning blends depending on the quantity desired.  This would have been an obvious matter of preference.
	Further, attention is invited to In re Levin, 84 U.S.P.Q. 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: 
	This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C. CP. A (Patents) 956, 39F.2d 974, 5 U.S.P.Q. 267, In re Mason et al, 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 U.S.P.Q. 221.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cremer in view of VeggiPur and Chang as applied to claims 1-2, 4-16 ,19-21 above, and further in view of the article on “ Cannabis Cooking oil; The Best Recipes for Making Canna-Oil and the article by Bilow “ Even Lazy People Can Make this Fancy Edible Gift”.
Cremer in view of VeggiPur and Chang does not disclose  infusing with a consumable liquid  as recited in claims 3 and 17. 
Bilow teaches infusing oils with ingredients such as cilantro, chili peppers, herbs, garlic, orange, lemon, lime, oregano, dried tomatoes and combinations thereof to provide flavored oils (page 1 and pages 3-5). 
The article on Cannabis Cooking oil teaches cannabis oil is made by infusing cooking oil with cannabis ( see page 1)
 It would have been obvious to infuse the seasoning blend with oil for enhancing the flavor and taste since the blending of seasoning and oil is known as taught in Bilow.  It would have been obvious to use cannabis oil as taught in the article on Cannabis Cooking oil when desiring the component and flavoring provided by cannabis.
Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that none of the prior art references teach or suggest combining any of the disclosed ingredients for purposes of creating a line of plurality of seasonings to be at least one fruit, at least one vegetable and at least one herb spice all derived from ingredients in the same color family. This argument is not persuasive.  As shown above, the bottle of the blend gives the ingredients selected.  For instance, for ginger tease, the color shown is yellow and the ingredients are ginger, turmeric, sweet carrot and lemon which are all of similar yellowish hue color and the blend is a yellowish color.  Furthermore, selecting varying ingredients of any particular color hue would have been an obvious matter of choice that is well within the skill of one in the art.  As to the spices being used to simplify cooking instruction, this is an intended use which does not determine the patentability of the product.  Furthermore, a 103 rejection must take into consideration the skill of one in the art.  To use a seasoning blend to season food product would have been readily apparent to one skilled in the art.  Applicant argues the Cook by Color video does not disclose the concentrations of the ingredients.  The examiner maintains her position that determining the concentration would have been readily within the skill of one in the art through routine experimentation.  The video shows the actual seasoning product having particular color hue.  It is obviously inherently that certain concentration of components are mixed to form the seasoning blend.  The specific concentration is a parameter that is well within the determination of one skilled  in the art. 
Applicant argues that applicant is combining uncommonly used and otherwise non-obvious ingredients together based on color as the primary deciding factor.  Contrary to applicant’s argument, the selection is not uncommon as they are known ingredients and are shown to be used in the cook by color.  Applicant has not established any criticality or unexpected result with the claimed blend.  The concentration can vary depending on the intensity of flavoring desired.  Such parameter is well within the skill of one in the art.  Applicant has not established any criticality or unexpected result with the claimed concentration.  Applicant further argues that the invention is not about creation of new recipe but rather about a product line of seasonings.  This argument is not persuasive as the product line of seasoning is formed by creating recipe of seasoning by combining known ingredients and applicant has not established any criticality or unexpected result with respect to the combination.
Applicant does not make any separate argument with respect to the rejection over Cremer.  The rejection is maintained as set forth above.
The argument directed at claims 20-21 is not considered because the claims are withdrawn from consideration as explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 28, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793